In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00274-CV
     ___________________________

 OCTAVIOUS WILLIAMS, JR., Appellant

                    V.

     PAYTON WILLIAMS, Appellee




  On Appeal from the 360th District Court
          Tarrant County, Texas
      Trial Court No. 360-703239-21


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On July 13, 2022, and July 28, 2022, we notified Appellant, in accordance with

Texas Rule of Appellate Procedure 42.3(c), that we would dismiss this appeal unless

Appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has

not done so. See Tex. R. App. P. 5, 12.1(b).

       Because Appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: August 18, 2022




       1
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases in the
Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket
No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                            2